The offense is cattle theft; the punishment, two years' confinement in the State penitentiary.
The motion for new trial was overruled, notice of appeal was given, and the court adjourned for the term, on the 20th day of December, 1941. No extension of the statutory time within which bills of exception might be filed was allowed. Appellant was, therefore, under the provisions of Sec. 5, Art. 760, C. C. P., limited to thirty days from and after said date within which to file his bills of exception. The bills of exception accompanying the record before us were filed long after the expiration of the thirty-day period mentioned, and cannot be considered by this court. *Page 194 
In the absence of bills of exception, the sole issue before this court is the sufficiency of the evidence to support the conviction.
According to the State's testimony, three head of cattle were stolen from the party named in the indictment. Appellant's written confession shows that he was not only a party to the theft, but that he also received a portion of the proceeds from the sale of the stolen cattle by a co-principal.
The facts support the jury's conclusion of guilt.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.